Citation Nr: 0901590	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  00-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to an effective date earlier than November 1, 
1994, for the grant of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from November 1959 to 
October 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that granted a TDIU effective from November 1, 
1994.  The claims folder subsequently came under the 
jurisdiction of the RO in Albuquerque, New Mexico.

The case was before the Board in August 2005 and in May 2008, 
at which times it was remanded for development.

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (travel board hearing); a copy of the hearing 
transcript is in the record.


FINDINGS OF FACT

1.  The RO denied an increased rating for the lumbar spine in 
February 1981, and notified the veteran of that decision; the 
February 1981 rating decision became final when the veteran 
did not appeal.  

2.  The veteran has not asserted that the February 1981 
rating decision is based on clear and unmistakable error 
(CUE).

3.  The RO received a claim for TDIU in September 1981.  

4.  The RO denied the claim of entitlement to TDIU in January 
1982.

5.  The veteran submitted a timely notice of disagreement 
(NOD) to the January 1982 rating decision thus rendering the 
January 1982 rating decision non-final.

6.  Competent evidence tending to show that the service-
connected low back disability precluded obtaining and 
retaining substantially gainful employment prior to November 
1, 1994, has not been submitted. 


CONCLUSIONS OF LAW

1.  The February 1981 rating decision, which denied an 
increased rating for the lumbar spine, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.301(a), 20.302, 
20.1103 (2008).

2.  The criteria for an earlier effective date for TDIU prior 
to November 1, 1994, are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal had 
been decided and appealed prior to the enactment of the 
current section 5103(a) requirements in November 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, VA did not err in not providing such notice.  
Rather, the claimant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  These actions were accomplished at later times.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether VA must provide a VA medical examination 
or medical opinion, there are four factors for consideration.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion concerning the veteran's 
employability during the time period in question is deemed 
unnecessary.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  All 
necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Earlier Effective Date

The RO denied an increased rating for the lumbar spine in 
February 1981 and notified the veteran of that decision.  The 
veteran did not appeal and the February 1981 rating decision 
became final.  The veteran has not asserted that the February 
1981 rating decision is based on CUE.  Thus, only evidence 
that was received since February 1981 may be considered in 
this claim.  

The veteran submitted a claim for an increased rating for his 
service-connected low back disability and for pension on 
September 16, 1981.  He submitted a June 26, 1981, VA medical 
report that mentions that his back had become too painful to 
work in June 1980.  The RO processed the September 1981 claim 
as one for TDIU.  Later-issued RO rating decisions indicate 
that prior to November 1, 1994, the only service-connected 
disability was a low back disability characterized as 
residuals of a lumbar spine injury with chronic low back 
strain.  It was rated 40 percent disabling prior to November 
1, 1994.  

In January 1982, the RO issued a rating decision that denied 
entitlement to TDIU.  The cover letter reflects that a copy 
of the decision was sent to the veteran's "DAV" 
representative.  However, a September 1982 rating decision, 
that addresses other issues, reflects that the veteran's 
current representation was with MOPH (Military Order of the 
Purple Heart).

In January 1983, the MOPH representative submitted an NOD to 
the January 15, 1982, rating decision that denied TDIU.  The 
NOD is date-stamped by the RO on January 17, 1983.  An RO 
note in the claims file reflects that because January 15, 
1983, fell on a Saturday, receipt of the NOD on Monday, 
January 17, 1983, was timely.  See 38 C.F.R. § 20.305(b).  
The Board agrees with this RO notation in the claims files 
and finds that the NOD was submitted by an authorized 
representative and was timely received.

According to regulations in effect in January 1983, receipt 
of an NOD requires RO action and negates finality of the 
decision.  38 C.F.R. § 19.153 (1982).  Upon receipt of an 
NOD, the RO must grant the claim, resolve the NOD, or issue a 
statement of the case.  Because the RO did not accomplish any 
of those actions, the September 16, 1981, claim for TDIU 
remained pending.  

In December 1986, the RO again denied TDIU and properly 
notified the veteran of that decision.  Hence, the December 
1986 decision became final when it was not appealed.  
However, a final December 1986 RO decision on the matter does 
not nullify an unaddressed NOD pending since 1981.  

The medical evidence in the claims includes a June 26, 1981, 
VA treatment report that notes that the low back had become 
too painful for work; however, this appears to be a complaint 
directed to the treating doctor, rather than the doctor's 
assessment.  No physician has stated that the service-
connected low back disability would preclude all gainful 
employment during the time period in question.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b). 

The medical evidence from the 1980s and early 1990s include 
hospital reports that reflect several hospitalizations for 
low back pain therapy.  Where such factors are presented, the 
rating agency is to submit the claim to the Director, 
Compensation and Pension Service-an action which the Board 
directed in its recent REMAND.  Recently, an official of the 
Director, Compensation and Pension Service, denied the claim.  
In the report, the medical evidence during the 1980's and 
1990's was summarized, pointing out that the veteran was seen 
for chronic back pain.  It was also noted that he had been 
denied disability benefits from the Social Security 
Administration (SSA) on more than one occasion, because there 
was no medical evidence of significant back problems.  

A July 1994 Board decision that denied an increased rating 
for the lumbar spine notes that the VA examiner in May 1992, 
specifically noted that the veteran suffered from 
musculoskeletal psychological enhancement of his symptoms.   

The veteran did not appeal that Board decision to the Court 
or request reconsideration by the Chairman of the Board.  Nor 
has the veteran claimed CUE in that Board decision.  

In April 1998, the RO increased the disability evaluation for 
the service-connected low back disability to 60 percent 
disabling and further determined the disability precluded 
gainful employment and granted TDIU effective from November 
1, 1994, based on the date that the RO received a claim for a 
temporary total rating.  There is no medical evidence that 
suggests that the service-connected lumbar spine disability 
precluded obtaining and retaining substantially gainful 
employment prior to November 1, 1994.  

A TDIU claim is an increased rating claim.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (a claim for 
unemployability compensation was an application for increased 
compensation within the meaning of 38 U.S.C.A. § 5110(b) 
(2)).  Therefore, the laws and regulations governing 
effective dates for increased compensation must be observed. 

The statute provides that the effective date for increased 
compensation (including TDIU) shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. § 3.400.  

Granting an earlier effective date for an extraschedular TDIU 
is tantamount to granting extraschedular TDIU for such 
period.  Where the Board considers entitlement to 
extraschedular TDIU for a period not yet addressed by the 
proper authority, the Board lacks authority to grant the 
claim in the first instance.  The Court has held that "the 
Board is precluded from assigning such a rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Because the Board is precluded from assigning an 
extraschedular TDIU rating in the first instance, in May 2008 
the Board remanded the case so that VA's Director, 
Compensation and Pension Service, could review the case.  In 
June 2008, the Director, Compensation and Pension Service, 
denied TDIU for any period prior to November 1, 1994.  The 
Director noted that the SSA documents and assessment by a VA 
physician of exaggerated symptomatology casts doubt upon the 
credibility of the veteran's contention that he is unable to 
maintain gainful employment due to his service-connected low 
back disability.  Determination of the consistency or 
inconsistency of such evidence must be undertaken in 
adjudicating a claim for benefits.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  It was further pointed out that the 
evidence prior to November 1994 is bereft of any clinical 
determination that the veteran is unable to maintain gainful 
employment due to his service-connected disability.  In fact, 
the only evidence addressing the issue is a SSA determination 
that the veteran was not prohibited from being gainfully 
employed.  The Director concluded that objective medical 
evidence clearly demonstrates that the veteran, from 1981 to 
1994, had a significant low back disability that manifested 
constant pain and was prone to periods of flare-ups that 
required regular medical attention.  However, the record 
clearly fails to demonstrate that the low back disability 
rendered the veteran unemployable. 

While the veteran testified before the undersigned Veterans 
Law Judge that he desired an effective date coinciding with 
his first compensation claim filed in the early 1970s, prior 
final decisions on the matter preclude the assignment of an 
effective date earlier than November 1, 1994.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  An effective date for TDIU earlier than 
November 1, 1994, must be denied.  


ORDER


An effective date earlier than November 1, 1994, for TDIU is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


